343

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                      BALLOT TITLES CERTIFIED

                                 October 3, 2013

Harmon v. Rosenblum (S061486). Petitioner’s argument that the Attorney
   General’s certified ballot title for Initiative Petition No. 14 (2014) does not
   comply substantially with ORS 250.035(2) to (6) is not well taken. The court
   certifies to the Secretary of State the Attorney General’s certified ballot title
   for the proposed ballot measure.
Harmon v. Rosenblum (S061487). Petitioner’s argument that the Attorney
   General’s certified ballot title for Initiative Petition No. 15 (2014) does not
   comply substantially with ORS 250.035(2) to (6) is not well taken. The court
   certifies to the Secretary of State the Attorney General’s certified ballot title
   for the proposed ballot measure.